                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GINA GILTON,                                      Case No. 4:18-cv-01425-KAW
                                   8                   Plaintiff,                          THIRD STATUS REPORT ORDER;
                                                                                           ORDER CONTINUING CASE
                                   9             v.                                        MANAGEMENT CONFERENCE
                                  10     BRIGHTER BEGINNINGS,                              Re: Dkt. No. 52
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 30, 2019, Defendant Brighter Beginnings filed its case management statement.

                                  14   (Dkt. No. 52.) Therein, Defendant reported that the settlement agreement requires monthly

                                  15   installment payments, which shall be completed on August 15, 2020. Id. at 3.

                                  16          Accordingly, the case management conference is continued to September 15, 2020 at 1:30

                                  17   p.m. Case management statements are due on or before September 8, 2020.

                                  18          Additionally, Defendant shall file a status report to update the Court regarding the status of

                                  19   the payments by March 4, 2020.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 4, 2019
                                                                                            __________________________________
                                  22                                                        KANDIS A. WESTMORE
                                  23                                                        United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
